Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 1 of 27 PageID #: 742



                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    TROY CUNNINGHAM,

                                    Plaintiff,
            v.                                               Case No. 4:17-cv-00770

    THE KITCHEN COLLECTION, LLC,

                                    Defendant.


  JOINT MOTION FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT

         Plaintiff, Troy Cunningham, individually and on behalf of all other similarly situated

 (“Plaintiffs”) and Defendant, The Kitchen Collection, LLC (“Defendant” and collectively referred to

 as the “Parties”), by and through their respective attorneys, have reported to the Court that the Parties

 have reached a resolution of this matter. The Parties hereby move for approval of their Joint

 Stipulation and Release (the “Settlement Agreement”) and request that the Court enter their

 Stipulated Judgment and order the dismissal of this case with prejudice.

         The facts, arguments, and legal authority in support of the parties’ Motion are contained in

 their Memorandum of Law in Support of Joint Motion for Approval of FLSA Collective Action

 Settlement, which is being filed simultaneously and incorporated herein by reference. For the reasons

 set forth therein, the parties submit that the Settlement Agreement is fair and reasonable, and the

 Court should approve the agreement.

         WHEREFORE, the Parties pray the Court approve the Settlement Agreement as requested,

 and enter a Stipulated Judgment directing consummation of the Settlement Agreement and dismiss

 the case with prejudice.
  Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 2 of 27 PageID #: 743



    Respectfully submitted this 25th day of April, 2019.

By: s/ Camar R. Jones                            By: s/ John B. Brown
   Alan L. Quiles                                   John B. Brown
   SBN: 24075418                                    SBN: 00793412
   E-Mail: aquiles@shavitzlaw.com                   E-mail: john.brown@ogletreedeakins.com
   Gregg I. Shavitz (pro hac vice approved)         OGLETREE, DEAKINS, NASH, SMOAK &
   E-mail: gshavitz@shavitzlaw.com                  STEWART, P.C.
   Camar R. Jones (pro hac vice approved)           Preston Commons West 8117 Preston Road,
   E-mail: cjones@shavitzlaw.com                    Suite 500
   SHAVITZ LAW GROUP, P.A.                          Dallas, TX 75225
   951 Yamato Rd., Suite 985                        Telephone: (214) 987-3800
   Boca Raton, Florida 33431                        Facsimile: (214) 987-3927
   Telephone: (561) 447-8888
   Facsimile: (561) 447-8831                        Attorneys for Defendant

   Attorneys for Plaintiffs and the FLSA
   Collective




                                                   2
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 3 of 27 PageID #: 744



                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


    TROY CUNNINGHAM,

                           Plaintiff,
          v.                                  Case No. 4:17-cv-00770

    THE KITCHEN COLLECTION, LLC,

                           Defendant.


            MEMORANDUM OF LAW IN SUPPORT OF JOINT MOTION
          FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 4 of 27 PageID #: 745



 I.     INTRODUCTION

        On October 26, 2017, Plaintiff, Troy Cunningham (the “Named Plaintiff”) filed this

 collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), alleging that

 Defendant The Kitchen Collection, LLC (“TKC” or “Defendant”) failed to pay him and others

 similarly situated, overtime compensation during the time they were employed as salaried, exempt-

 classified Store Managers (“SMs”) (the “Lawsuit”). [Dkt. No. 1]. Since the filing of this action,

 89 other SMs have joined the action in addition to the Named Plaintiff.

        Following careful investigation, as well as: (a) contested motion practice as to conditional

 certification [Dkt. No. 10], Defendant’s Rule 12(b)(1) Motion to Dismiss [Dkt. No. 27], Plaintiff’s

 Motion for Sanctions relating to Defendant’s Motion to Dismiss [Dkt. No. 34], and Plaintiff’s

 Motion for Equitable Tolling [Dkt. No. 22]; (b) discovery, including formal written discovery,

 depositions of the Named Plaintiff, and Opt In Plaintiff, Katie McMullen, exchanging almost 2,500

 pages of documents, including personnel files, job descriptions, policy documents, time records,

 and payroll data; (c) attendance at a full-day mediation conference; and (d) exhaustive post-

 mediation settlement negotiations after mediation did not result in a settlement, the Parties have

 finally agreed, subject to Court approval, to resolve the collective action overtime claims asserted

 in the Lawsuit.

        For the reasons explained in detail below, the Parties request this Court to enter an Order,

 in the proposed form attached hereto as Exhibit 1 approving: (i) the settlement set forth in the

 Joint Stipulation and Release (“Settlement Agreement”) attached hereto as Exhibit 2; (ii) the

 Parties’ proposed notice and the mailing of the Notice and Settlement Check attached hereto as

 Exhibit 3; (iii) appointment of Rust Consulting, Inc. as the Claims Administrator and its fees and

 costs for issuing the Notice and the Settlement Checks; (iv) approving the service awards to Named

 Plaintiff and Opt In Plaintiff McMullen; and (v) Plaintiffs’ Counsel’s request for reasonable
                                                  2
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 5 of 27 PageID #: 746



 attorneys’ fees and reimbursement of costs and expenses.

 II.    FACTUAL BACKGROUND

        A.     Factual Allegations

        TKC is a national retailer specializing in the sale of bakeware, cookware, small appliances,

 ceramics and kitchen gadgets.     TKC operates over 200 locations across the United States.

 https://www.kitchencollection.com/about-us/ (April 24, 2019). Plaintiffs allege that their actual

 day-to-day duties did not constitute exempt work under the FLSA. Specifically, Plaintiffs allege

 that TKC improperly classified them and other SMs as exempt from the overtime provisions of

 the FLSA and did not pay them overtime for hours worked over 40 hours per week. TKC, on the

 other hand, denies any liability or wrongdoing of any kind, and contends that at all times, SMs

 were properly classified as exempt under the FLSA. TKC further contended that even if SMs were

 misclassified, it required SMs to accurately record the times they worked in TKC’s timekeeping

 system, and the time records for Plaintiffs regularly showed weeks in which SMs worked less than

 40 hours because of holidays, paid time off, and limited store hours depending on the store

 location.

        B.     Overview of Litigation and Settlement Negotiations.

        Plaintiff filed his Complaint on October 26, 2017. [Dkt. No. 1]. Thereafter, another former

 SM, Katie McMullen, opted into the Litigation by filing her Consent to Join. [Dkt. No. 2].1

 Defendant filed its Answer and Affirmative Defenses to Plaintiff’s Complaint on December 7,

 2017 asserting 13 Affirmative Defenses. [Dkt. No. 5]. Defendant’s main defense was that Plaintiff

 and similarly situated employees were exempt from overtime pursuant to the FLSA’s executive

 and administrative exemptions.


 1
  Another former SM, Christina Howard, filed a Consent to Join this action as well. [Dkt. No. 8].
 However, she decided to withdraw her Consent to Join on April 9, 2018. [Dkt. No. 24].
                                                 3
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 6 of 27 PageID #: 747



        On February 6, 2018, Plaintiff proceeded with filing his Motion to Conditionally Certify

 Collective Action [Dkt. No. 10]. Before responding to the Motion, Defendant deposed the Named

 Plaintiff, and Opt In Plaintiff McMullen, each of which lasted a full day. Defendant responded to

 the Motion for Conditional Certification [Dkt. No. 28], and Plaintiff replied in support of the

 Motion. [Dkt. 33].    While the Motion for Conditional Certification was pending, 6 other SMs

 joined this action: Mark Kent, Krista Fogal, Cindy Zimbrich, Carol Toler, and Stephanie Spears.

 [Dkt. Nos. 41,45, 46, 47, 51]. While the Motion for Conditional certification was pending,

 Defendant filed a Motion to Dismiss the Named Plaintiff’s claims on the basis that Defendant

 tendered payment of all overtime damages Named Plaintiff could potentially be owed, and as a

 result, Named Plaintiff’s claims were moot. [Dkt. No. 27]. The Court denied the Motion to

 Dismiss, and conditionally certified a collective consisting of:

        All persons who are or have been employed by The Kitchen Collection, LLC as
        Store Managers (“SMs”), and who were subject to classification as salaried
        employees, at any time during the three-year period preceding the date of the
        Court’s Order granting the Motion.

 [Dkt. No. 42]. Notice and Consent Forms were issued to approximately 213 current and former

 SMs and ultimately, 84 additional individuals opted into the Litigation, resulting in a total of 90

 plaintiffs, including the Named Plaintiff. Every Opt-In Plaintiff executed the same Consent to Join

 form, which stated that each such individual designated the Shavitz Law Group, P.A. to “. . .

 represent me and make decisions on my behalf concerning the litigation and any settlement. I

 agree to be bound by any adjudication of this action by the Court, whether it is favorable or

 unfavorable.” (emphasis added). [See, e.g., Dkt. Nos. 48 and 48-1].

        The Parties agreed to a second phase discovery plan, and filed a Stipulation Regarding

 Second Phase Discovery. [Dkt. No. 69]. Under the discovery plan, Defendant would be allowed

 to serve written discovery on, and depose 10 Opt In Plaintiffs. Plaintiffs would also be allowed to


                                                  4
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 7 of 27 PageID #: 748



 depose each Discovery Opt In’s direct supervisor. However, before proceeding with second phase

 discovery, the parties attended mediation on January 16, 2019 in Dallas, Texas, with an

 experienced wage and hour mediator, William H. Lemons, Esq. The parties were unable to resolve

 the matter at mediation. Plaintiff noticed the deposition of Defendant’s corporate representatives,

 which was scheduled for February 27, 2019.            Noticing that the parties had potentially 20

 depositions to attend, written discovery to which they had to respond (including on behalf of the

 10 Discovery Opt Ins), and thousands of pages of documents and electronically stored information

 (“ESI”) to produce and review in preparation for the depositions, the parties continued their

 settlement discussions after mediation. After a month of post-mediation discussions, the parties

 were able to reach a settlement.

         In reaching this settlement, the parties considered the substantial risks they both faced, and

 the expenses already incurred after 18 months of litigation, and the expenses to be incurred going

 forward. TKC intended to file a Motion for Decertification at the close of second phase discovery.

 TKC maintains there were differences in job duties and responsibilities of SMs that provided a

 substantial hurdle for Plaintiffs at decertification. Further, even if the collective members survived

 a forthcoming decertification motion and a motion for summary judgment, TKC maintains the

 differences and the merits of TKC’s defenses made victory at trial and recovery less than certain

 and a third year of liability unlikely. Plaintiffs disagreed with TKC’s assertion, maintaining that

 the evidence thus far demonstrated a uniform misclassification of the SM position. Further, the

 evidence to date, and the interviews with the Opt In Plaintiffs indicate that TKC misclassified the

 SMs as exempt from overtime, including the fact that TKC reclassified the position to non-exempt

 on January 1, 2018. Plaintiffs also maintain that a third-year of liability was also likely because

 Defendant’s reclassification of the SM position indicated that Defendant knew the SM position



                                                   5
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 8 of 27 PageID #: 749



 was improperly classified as exempt.

        The Parties have finalized the Settlement Agreement as well as the instant motion. The

 Parties respectfully request that this Court approve and enforce the terms of the proposed

 Settlement Agreement2.

 III.   PROPOSED SETTLEMENT TERMS

        A.      The Settlement Checks & Allocation Formula.

        The parties agreed to settle for a Gross Fund of $410,000.00. The Gross Fund includes: (i)

 $150,500.00 for settlement payments to the Plaintiffs, Service Awards totaling $10,500.00 to

 Named Plaintiff and Opt In Plaintiff McMullen McMullen; (ii) $215,000.00 for attorneys’ fees;

 (iii) $24,000.00 for Plaintiffs’ Counsel’s costs and expenses, including notice administration; and

 (iv) $10,000.00 in settlement administrator costs and expenses to be paid to the settlement

 administrator, Rust Consulting, Inc. TKC’s share of payroll taxes will be paid separate from the

 Gross Fund by TKC.

        This is not a common fund case where a claim form must be submitted to receive a check.

 In consideration for settlement and a release of all FLSA claims of the Eligible Settlement Class

 Members against Defendant, each Plaintiff and Opt-In Plaintiff shall receive a Settlement Check

 as set forth in Paragraph 3.4D of the attached Settlement Agreement. Ex. 2, ¶ 3.4D. An individual’s

 Settlement Check will be for a share of the Net Fund and is calculated as follows:

                       All Eligible Settlement Class Members shall be assigned 1 point for each of
                       his or her Eligible Workweeks. Each Eligible Workweek within the Eligible
                       Settlement Class Member’s 2-year statute of limitations shall receive one
                       full point of credit, and each Eligible Workweek within the Eligible
                       Settlement Class Member’s 3-year statute of limitations shall receive 1/3
                       point of credit.



 2
  Capitalized terms are defined in the Parties’ Stipulation and Settlement Agreement (see Exhibit
 2) and carry those same definitions herein.
                                                 6
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 9 of 27 PageID #: 750



                       To calculate each Plaintiff’s proportionate share:

                       (a)     Add all points for all Eligible Settlement Class Members together to
                               obtain the “Denominator”;

                       (b)     Divide the number of points for each Eligible Settlement Class
                               Members by the Denominator to obtain each Eligible Settlement
                               Class Members “Portion of the Net Settlement Fund”;

                       (c)     Multiply each Eligible Settlement Class Member’s Portion of the
                               Net Settlement Fund by the Net Settlement Fund to obtain their
                               Settlement Check amount.

 50% of the payment to an Eligible Settlement Class Member will be treated as back wages and

 50% of such payment will be treated as interest, any applicable penalties, liquidated damages and

 other non-wage relief. Ex. 2, ¶ 3.4E1. The 50% portion of the Eligible Settlement Class Members’

 Settlement Check that is treated as owed wages will be made net of all applicable employment

 taxes, including, without limitation, federal, state, and local income tax withholding and the

 employee share of the FICA tax. Ex. 2, ¶ 3.4E2. This portion of the Settlement Check will be

 reported under the Eligible Settlement Class Member’s Social Security Number on an IRS Form

 W-2. Id. The remaining 50% liquidated damages portion of the Eligible Settlement Class

 Members’ Settlement Check shall be made without withholdings and shall be reported as earned

 in the year of payment to the IRS. Id. This portion of the Settlement Check will be reported under

 the Eligible Settlement Class Member’s name and Social Security Number on an IRS Form 1099.

 Id.

        B.      Service Award Checks.

        In addition to the overtime Settlement Checks detailed above, to acknowledge their service

 to the Opt-In Plaintiffs, the Named Plaintiff is eligible for a Service Award of $6,500.00, and Opt

 In Plaintiff McMullen is eligible for a Service Award of $4,000.00. Ex. 2, ¶ 3.3(A). To receive a

 Service Award, the Named Plaintiff and Opt In Plaintiff McMullen must sign the general release


                                                 7
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 10 of 27 PageID #: 751



  as set forth in Paragraphs 3.3(B) and 4.3 of the Settlement Agreement. The Claims Administrator

  may not forward the Service Award to the Eligible Settlement Class Member until the Claims

  Administrator receives a copy of the fully signed general release and all revocation periods have

  expired without revocation.

           C.      Release

           Eligible Settlement Class Members who participate in the settlement will release their

  overtime misclassification wage and hour claims that they have or may have under the FLSA

  during the time they worked as salaried, exempt-classified SMs through January 1, 2018.3 By

  negotiating, cashing, or depositing the Settlement Check, the Eligible Settlement Class Members

  will release the aforementioned claims. The Notice mailed to the Eligible Settlement Class

  Members, and the reverse side of each Settlement Check, above the space for endorsement, will

  include the following settlement and release language in favor of TKC:

                   By signing and cashing this check, I waive, release, and forever
                   discharge TKC and its past, present, and future affiliates, parents,
                   subsidiaries, predecessors, successors, and related companies and all
                   of their respective past, present, and future officers, directors,
                   employees, agents, insurers, executives, representatives, assigns,
                   and attorneys from any overtime misclassification wage and hour
                   claims I have or may have had under the FLSA during the time I
                   worked as an exempt-classified Store Manager from the three (3)
                   year period preceding my filing of a Consent to Join the Litigation
                   to January 1, 2018. This includes claims for liquidated damages,
                   attorneys’ fees, costs, and expenses.

  See Ex. 2, at ¶ 4.1.

           If the Eligible Settlement Class Member fails to cash his/her Settlement Check within the

  90-day Acceptance Period of distribution, the uncashed check and the unclaimed funds shall revert

  to TKC. Ex. 2, ¶ 3.1(C). Any Eligible Settlement Class Member who does not timely sign and cash



  3
      Effective January 1, 2018, Defendant reclassified all SMs as non-exempt.
                                                    8
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 11 of 27 PageID #: 752



  a Settlement Check will not be bound by any release of claims. Ex. 2, ¶ 4.2.

          D.     Notice to the Opt-In Plaintiffs and Distribution of Settlement Checks.

          Within 49 days after the Court’s issuance of an Approval Order, the Claims Administrator

  will mail a Notice along with the Settlement Check to each Eligible Settlement Class Member and,

  will mail to the Service Award recipients general release forms to execute and return to the Claims

  Administrator in exchange for Service Awards. Ex. 2, ¶ 2.8. Eligible Settlement Class Members

  are not required to do anything – such as, submit a claim form – to receive a Settlement Check.

          The proposed Notice informs Eligible Settlement Class Members of the general terms of

  the settlement, the Eligible Settlement Class Member’s individual settlement allocation, tax

  treatment of the Settlement Check, and the scope of the release. See Ex. 3. If an Eligible Settlement

  Class Member does not wish to participate in the settlement, the Notice advises the individual to

  simply not cash the Settlement Check. See Ex. 3.

          Prior to mailing the Notice and Settlement Checks, the Stipulation and Settlement

  Agreement requires TKC to provide the Claims Administrator and Plaintiffs’ Counsel the last

  known addresses, social security numbers, locations worked, dates of employment as exempt-

  classified SM, Opt In dates and Eligible Work Weeks for each Eligible Settlement Class Member.

  Ex. 3 at ¶ 2.6. If any mailing of the Notice and Settlement Check(s) is returned to the Claims

  Administrator as undeliverable, the Settlement Agreement requires the Claims Administrator to

  perform a skip trace up to 2 times and resend the Notice and Settlement Check(s) based on the new

  address obtained. Ex. 1, ¶¶ 2.11.

          E.     Settlement Administrator Costs.

          The parties have retained Rust Consulting, Inc. to administer this settlement. Subject to

  the Court’s approval, the Claims Administrator’s fee of $10,000.00 will be paid from the Gross

  Fund.
                                                   9
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 12 of 27 PageID #: 753



          F.      Attorneys’ Fees and Litigation Costs.

          Under the Stipulation and Settlement Agreement, and subject to Court approval, Plaintiffs’

  Counsel seeks $215,000.00 in attorneys’ fees, plus reimbursement of $24,000.00 in out-of-pocket

  costs and expenses incurred in litigating and resolving this matter. The attorneys’ fees and costs

  incurred are set forth per the ledger in the Declaration of Plaintiffs’ Counsel attached hereto as

  Exhibit 4, Plaintiffs’ counsel spent over 480 hours prosecuting this case and have an actual

  lodestar in excess of $230,000.00. Plaintiffs’ counsel anticipates incurring an additional 25 hours

  or so to oversee the settlement process going forward and thus, ultimately lodestar will exceed

  $245,000.00, but in settlement, the separately negotiated fees sought are $215,000.00.

                                              ARGUMENT

  IV.     THE SETTLEMENT IS FAIR AND REASONABLE AND SHOULD BE
          APPROVED.

          The decision to approve a class action settlement is left to the district court’s sound

  discretion. Lee v. Metrocare Servs., 2015 WL 13729679, at *1 (N.D. Tex. July 1, 2015)

  (citing Newby v. Enron Corp., 394 F.3d 296, 300 (5th Cir. 2004)). In many FLSA actions in the

  Fifth Circuit and throughout the country, a one-step approval process is appropriate in FLSA

  settlements that do not include Rule 23 classes. See e.g. Id; Jones v. JGC Dallas LLC, 2014 WL

  7332551, at *2 (N.D. Tex. Nov. 12, 2014). Collective actions under Section 216(b) require workers

  to affirmatively opt-in to the litigation, unlike in a Federal Rules of Civil Procedure 23 class action.

  Id.

          Unlike Rule 23, Section 216(b) does not require the standard preliminary approval

  proceedings, fairness hearings and final approval proceedings. See Jones, 2014 WL 7332551 at

  *3. Still, the Court has a duty to determine whether the proposed settlement is i) a fair and

  reasonable resolution of ii) a bona fide dispute over FLSA provisions. Id.at *2 (citing Lynn's Food


                                                    10
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 13 of 27 PageID #: 754



  Stores, Inc. v. United States, U.S. Dep't of Labor, 679 F.2d 350, 1353 (11th Cir.1982)); Sims, 2012

  WL 10862119 at *2. Courts approve wage and hour settlements when they are reached as a result

  of contested litigation to resolve bona fide disputes. Id. If the proposed settlement reflects a

  reasonable compromise over contested issues, the Court should approve the settlement. Lynn's

  Food Stores, Inc., 679 F.2d 350 at 1353. It is a well settled principle that “[p]articularly in class

  action suits, there is an overriding public interest in favor of settlement”. See Cotton v. Hinton, 559

  F.2d 1326, 1330 (5th Cir.1977).

         A.      Bona Fide Dispute.

         The settlement occurred after 18 months of costly and time-consuming litigation and after

  the Parties engaged in contentious motion practice and depositions. During the entire process,

  Plaintiffs and TKC were represented by counsel experienced in wage and hour law. The settlement

  was the result of arm’s length negotiations.

          Recognizing the uncertain legal and factual issues involved, the expense of proceeding

  with representative discovery, the risks to both sides in briefing motions for decertification and

  summary judgment, the Parties reached the settlement pending before the Court. In short, this long-

  fought case reflects a bona fide dispute in a contested litigation, and as such, the settlement enjoys

  a presumption of fairness. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353

  (11th Cir. 1982); Escalante v. STX Process Equip., LLC, No. C-11-53 (S.D. Tex. Aug. 3, 2011)

  (“Where a settlement in an FLSA case reflects a reasonable compromise over issues in dispute, a

  court should approve the settlement in order to promote the policy of encouraging settlement of

  litigation.”) (internal citations omitted); Sims, 2012 WL 10862119, at *3 (finding a bona fide

  dispute existed as a result of the filings, documentation, hearings, discovery and motions in a FLSA

  collective action); Vassallo v. Goodman Networks, Inc., 2016 WL 6037847, at *1 (E.D. Tex. Oct.



                                                    11
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 14 of 27 PageID #: 755



  14, 2016) (finding a bonafide dispute existed when the Parties disputed whether the plaintiffs were

  correctly classified as exempt under the FLSA).

         B.      The Settlement is a Fair and Reasonable Resolution.

         As a framework for determining what is fair and reasonable, courts in the Fifth Circuit

  consider the following factors in evaluating the fairness of a class action settlement:

         (1) the existence of fraud or collusion behind the settlement; (2) the complexity, expense,
         and likely duration of the litigation; (3) the stage of the proceedings and the amount of
         discovery completed; (4) the probability of plaintiffs' success on the merits; (5) the range
         of possible recovery; and (6) the opinions of the class counsel, class representatives, and
         absent class members.

  Jones, 2014 WL 7332551, at *4 (citing Parker v. Anderson, 667 F.2d 1204, 1209 (5th Cir. 1982));

  Sims, 2012 WL 10862119, at *3–4 (citing Reed v. Gen. Motors Corp., 703 F.2d 170, 172 (5th Cir.

  1983)). When considering these factors, the Court also should keep in mind the presumption in

  favor of finding a settlement fair and the overriding public interest in favor of settlement. Lee v.

  Metrocare Servs., 2015 WL 13729679, at *3 (N.D. Tex. July 1, 2015) (citing Cotton v. Hinton,

  559 F.2d 1326, 1331 (5th Cir. 1977)).

                 i.      There is No Fraud or Collusion Behind the Settlement.

         “The Court may presume that no fraud or collusion occurred between counsel in the

  absence of any evidence to the contrary.” Lee v. Metrocare Servs., 2015 WL 13729679, at *5 (N.D.

  Tex. July 1, 2015); Jones v. JGC Dallas LLC, 2014 WL 7332551, at *2 (N.D. Tex. Nov. 12, 2014)

  (finding no evidence of fraud or collusion where “the settlement agreement was a result of arms-

  length negotiations by experienced counsel on both sides”). Here, there is no evidence of fraud or

  collusion. The settlement was the result of intense adversarial arm’s length negotiations that took

  place after detailed investigation, discovery involving the production of over 2,500 records,

  depositions of the Named Plaintiff and Opt In Plaintiff McMullen, vigorous motion practice and



                                                   12
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 15 of 27 PageID #: 756



  weeks of hard negotiations in finalizing the settlement agreement. Attorneys on both sides are

  experienced and specialize in wage and hour cases. Accordingly, the settlement agreement was

  not a product of fraud or collusion.

                 ii.     Complexity, Length, and Expense of Further Litigation.

         A second factor to be considered by the Court is the complexity, length, and expense of

  litigation that will be spared by the proposed settlement. “When the prospect of ongoing litigation

  threatens to impose high costs of time and money on the Parties, the reasonableness of approving

  a mutually-agreeable settlement is strengthened.” Vassallo v. Goodman Networks, Inc., 2016 WL

  6037847, at *2 (E.D. Tex. Oct. 14, 2016). This case is a complex, collective action that carried

  significant risks for the Parties as to both legal and factual issues. The Parties agreed to settle the

  case in order to avoid the burden, expense, and uncertainty of litigating Plaintiffs’ claims on the

  eve of when numerous depositions in multiple states were scheduled to begin of both Plaintiffs

  and defense witnesses. Defendant would have been required to incur the cost of producing and

  reviewing thousands of pages of ESI and other documents, preparing their witness(es) (including

  the Discovery Opt Ins’ supervisors) for depositions and taking depositions of the discovery opt-

  ins. Thereafter, the Parties would be required to prepare for the burden and expense and

  uncertainties of motions to decertify the collective and for summary judgment.

         There is also no question that litigating the case to trial would require substantial time and

  expenses in addition to that already expended. A trial to be conducted relating to the claims of this

  many Opt-in Plaintiffs and the defenses raised by Defendant with respect to the collective poses

  its own set of complexities, ranging from various legal and factual issues and proof issues, but also

  to coordinating testifying Opt-ins from states across the country. Post-trial litigation, including

  appeals, would be a near certainty. It is safe to assume that trial preparation, trial and post-trial



                                                    13
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 16 of 27 PageID #: 757



  litigation would consume another year or more of effort and expense before there would be finality

  in this already year and a half old litigation. (Dkt. No. 1). Thus, additional litigation undoubtedly

  would increase the expenses and complexity of this litigation.

                 iii.    The Stage of the Proceeding and Amount of Discovery Completed.

         The goal of the third factor – the stage of the proceedings and the amount of discovery – is

  to “evaluate whether ‘the Parties and the district court possess ample information with which to

  evaluate the merits of the competing positions.’” Vassallo v. Goodman Networks, Inc., 2016 WL

  6037847, at *2 (E.D. Tex. Oct. 14, 2016). This case was resolved after 18 months of hard-fought

  litigation. Thus, the Parties fully and fairly evaluated the merits of their respective positions, and

  this factor favors approval of the settlement.

                 iv.     The Probability of Plaintiffs’ Success on the Merits.

         Plaintiffs remain steadfast about the validity and merits of their claims. However, they

  acknowledge that risks remain regarding whether they ultimately would have prevailed on those

  claims. Those risks include defeating decertification motions, succeeding at the liability and

  damages phases of trial and post-trial motions and any appeals. Jones, 2014 WL 7332551, at *4

  (approving a FLSA collective settlement agreement when the issue of decertification was avoided

  because of the settlement).

                         a.      Decertification

         There is a risk that Defendant could succeed on its anticipated motion for decertification,

  which Defendant indicated its intention of filing at the close of second phase discovery. The

  Named Plaintiff and Opt-in Plaintiffs worked as SMs at various locations in 33 different states.

  TKC asserts that its stores vary by size, sales volume, layout, clientele, and staff, which directly

  impact the Plaintiff and Opt-In Plaintiffs’ job duties.



                                                   14
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 17 of 27 PageID #: 758



         TKC also asserts that the Plaintiff and Opt-in Plaintiffs each exercised independent

  judgment in managing their stores. For example, TKC maintains how each Opt-In Plaintiff chose

  to drive his/her store’s business and hire, train, and coach his/her sales associates, was based on

  each Opt-in Plaintiffs’ independent judgment and analysis of the business needs of his/her specific

  store. Thus, TKC would have asserted that decertification is appropriate because of the claimed

  factual disparity of the Opt-in Plaintiffs’ claims and the separate proof necessary to establish

  whether, why, and how the Opt-in Plaintiffs performed their job duties. See Proctor v. Allsups

  Convenience Stores, Inc., 250 F.R.D. 278, 282 (N.D. Tex. 2008).

                         b.     Trial

         If the Opt-In Plaintiffs had defeated a motion for decertification, the risk and uncertainty

  associated with trial would still remain. TKC would have argued that these witnesses cannot be

  representative of the experiences of the other Opt-in Plaintiffs who worked at various different

  locations, and at different times during the recovery period. Additionally, Defendant would have

  again raised all of its defenses, including that the SMs qualified for the administrative and

  executive exemptions under the FLSA, among others. Defendant further contends that it has

  witnesses, company policies, and documents, that all support the exempt classification of SMs.

         Nonetheless, Plaintiffs would have argued that they should prevail on the merits of their

  claim that they were misclassified, as they contend that evidence would demonstrate that so much

  of their time and duties included the same duties as hourly employees, such as assisting customers,

  working the cash register, and merchandising. Additionally, Plaintiffs would have argued that

  SMs had little or no discretion in performing any of their duties, claiming that every aspect of the

  stores’ operations was prescribed by TKC. Plaintiffs would have further argued that Defendant’s




                                                  15
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 18 of 27 PageID #: 759



  reclassification of the SM position to non-exempt in January 2018 is evidence of Defendant’s

  knowledge that the position was misclassified.

          Ultimately, the parties have removed the uncertainty of trial by resolving this matter as

  outlined in this Settlement Agreement.

                          c.      Appeal

          There was also a risk that if Plaintiffs succeeded at the trial stage, Defendant would succeed

  on appeal. It is likely that Defendant would have appealed any adverse decertification rulings and

  trial rulings, resulting in further delay.

                  v.      The Range of Recovery.

          The settlement amount of $410,00.00 is favorable and provides the collective action

  members significant consideration for their alleged claims. The settlement brings the Plaintiffs

  significant monetary value, now, not years from now, and provides certainty about the outcome.

  Here, the Parties also disagreed with whether a three-year or two-year statute of limitations applies,

  the application of the fluctuating workweek method of calculation, as well as whether liquidated

  damages would be recoverable by the Plaintiffs. Defendant maintained that, even if Plaintiffs

  prevailed, Plaintiffs could not meet their burden to demonstrate that TKC’s conduct was willful

  thereby triggering a third year of liability under the FLSA. Nonetheless, for settlement purposes

  only, Plaintiffs were able to secure consideration for the third year of the statute of limitations

  period for Eligible Settlement Class Members. Therefore, each Plaintiff, even those with weeks

  worked only in the third year of the statute of limitations, recovers money and liquidated damages

  under the Settlement Agreement. Ex. 2, ¶ 3.4(D)(1). Each Eligible Settlement Class Member will

  receive compensation for approximately 3 hours of overtime for each week they worked as a SM

  during the period applicable to this settlement. This was determined using 80% of the work weeks



                                                   16
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 19 of 27 PageID #: 760



  at issue to account for paid time off and holidays during which SMs normally did not work over

  40 hours per week. An analysis of the time records Defendant produced for the Plaintiff and Opt-

  In Plaintiffs shows they worked an average of 4 overtime hours per week. Indeed, Defendant’s

  time records showed a significant number of weeks during which SMs did not work any overtime

  because of holidays, paid time off, and the hours of operation of their stores.

         The average amount payable to each Eligible Settlement Class Member is $1,644.00. This

  compares favorably to retail assistant manager cases, which are less challenging and complex than

  store manager claims such the instant action. See, e.g. Ferreira v. Modell’s Sporting Goods, Inc.,

  No. 11-cv-2395) (S.D.N.Y.) (final approval obtained March 12, 2015 for $800,000 settlement for class

  of 689, averaging approximately $1,161 gross per putative class member); Nash v. CVS Caremark

  Corp., 1:09-cv-00079 (D.RI.) (assistant store manager settlement for $34 million, the average class

  member claimant gross recovery was $1,760, a result District Judge McConnell termed “magnificent”

  at the final approval hearing); Craig v. Rite Aid Corp., 2013 U.S. Dist. LEXIS 2658, at *41 (M.D. Pa.

  Jan 7, 2013) (assistant manager settlement for $20.9 million, averaging approximately $1,845 gross

  per class member); Alli v. Boston Market Corp., No. 10-cv-0004 (D. Conn.) (final approval obtained

  April 17, 2012 for $3 million for 1,921 class members averaging approximately $1,561 gross per

  putative class member); Jenkins v. Sports Authority, No. 09-cv-224 (E.D.N.Y) (final approval obtained

  September 30, 2011 for $990,000 settlement for class of 559, averaging approximately $1,771 gross

  per class member). Moreover, the average awards in these assistant manager settlements were

  gross awards, inclusive of attorneys’ fees, costs, service awards, and administration costs, which

  is not the case here. Further, the guarantee of payments within the next few months, rather than

  waiting for years of litigation and appeals, renders the value of this settlement even more

  compelling.




                                                   17
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 20 of 27 PageID #: 761



            Although the maximum possible award at trial could be larger than the settlement amount,

  there was a significant chance it could also be lower, or non-existent. The inquiry as to whether a

  settlement is reasonable examines the benefits of the settlement in light of the risks of establishing

  liability and damages. See e.g. Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977) (affirming a

  district court’s approval of a settlement after properly comparing the settlement amount and the

  likely rewards the class would have received following a successful trial of the case); Vassallo v.

  Goodman Networks, Inc., 2016 WL 6037847, at *3 (E.D. Tex. Oct. 14, 2016) (finding settlement

  of FLSA claims to be reasonable in light of uncertainties involved in the litigation when liability

  and the amount of damages were disputed by the Parties); Tittle v. Enron Corp., 228 F.R.D 541

  (S.D. Tex. 2005) (approving a settlement amount below the possible recovery amount). Here, all

  Parties believe that the settlement amount is a reasonable and fair evaluation of the Plaintiffs’

  claims.

                   vi.    The Opinions of Counsel.

            The experience of the Parties’ respective counsel in litigating and negotiating complex

  wage and hour disputes likewise strongly favors approving the settlement. When reviewing

  settlement agreements, courts are “entitled to rely upon the judgment of experienced counsel for

  the Parties .... [and] absent fraud, collusion, or the like, [courts] should be hesitant to substitute its

  own judgment for that of counsel.” Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir.1977); Jones,

  2014 WL 7332551 at *5.

            The terms of the settlement agreement were approved by Plaintiffs, their counsel, TKC,

  and TKC’s counsel. Exhibit 4, Declaration of Plaintiffs’ Counsel. Plaintiffs’ Counsel had an

  immense amount of information to evaluate, negotiate, and make well-informed judgments about

  the adequacy of the settlement. In lead counsel’s opinion, the settlement is fair, reasonable, and



                                                     18
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 21 of 27 PageID #: 762



  adequate. Id. Also, in the view of Plaintiffs’ Counsel, the settlement provides substantial benefits

  to the Plaintiffs, especially when one considers, among other things, the attendant expense, risks

  of overcoming the exemption defense for the highest position in the store (store manager),

  difficulties, delays, and uncertainties of litigation, trial, and post-trial proceedings. Id. Because this

  settlement is fair, adequate, and eminently reasonable, it should be approved. See Murillo, 921 F.

  Supp. 443 at 445.

  V.      THE COURT SHOULD APPROVE THE NOTICE.

          The Court should approve the proposed Notice attached as Exhibit 3. The proposed Notice

  sufficiently informs each Eligible Settlement Class Member of the general terms of the Stipulation

  and Settlement Agreement, stating the amount allocated to the Eligible Settlement Class Member,

  including the Settlement Check to which they are entitled, tax treatment of the award, the scope of

  the release, and how to retain their claims and not participate in the settlement, if he/she so chooses.

  Koszyk v. Country Fin. a/k/a CC Servs., Inc., 2016 WL 5109196, at *2 (N.D. Ill. Sept. 16, 2016)

  (approving class notice that, inter alia, described settlement terms and individual fee allocation);

  see also Bozak v. FedEx Ground Package Sys., Inc., No. 11 Civ. 738, 2014 WL 3778211, at *3

  (D. Conn. July 31, 2014) (approving FLSA notice providing notice of settlement terms and options

  facing class).

  VI.     THE ENHANCEMENT AWARDS TO PLAINTIFFS SHOULD BE APPROVED
          AS FAIR AND REASONABLE.

          In recognition of their continuous service, their assistance in prosecuting the case, their

  participation in written discovery including attendance at depositions, their availability for

  multiple questions by counsel at inopportune times, their assistance in preparing Plaintiffs’

  Counsel for mediation and their help in the ongoing investigation of their claims, the Parties have

  designated Service Awards to the Named Plaintiff and Opt In Plaintiff McMullen in the amounts


                                                     19
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 22 of 27 PageID #: 763



  of $6,500.00 and $4,000.00, respectively. (Ex 2, ¶ 3.3(A)). In exchange for the Service Awards

  detailed in the Settlement Agreement, the Service Award recipients must execute a general release

  of all claims against TKC.

          The proposed Service Awards are fair and reasonable. See Lee v. Metrocare Servs., 2015

  WL 13729679, at *4 (N.D. Tex. July 1, 2015) (“Service awards to class representatives are

  permissible where they are fair and reasonable.”); In re Heartland Payment Sys., 851 F. Supp. 2d

  1040, 1089 (S.D. Tex. 2012) (stating that courts commonly permit payment to class representatives

  above the amounts received by class members generally). Further, awards, as the ones sought here,

  are warranted when the representatives have spent a significant amount of time assisting counsel

  and participating in the discovery process. See e.g., Halleen v. Belk, Inc., No. 16-cv-00055, 2018

  U.S. Dist. LEXIS 214015 (E.D. Tx. December 20, 2018) (approving service award to named

  plaintiffs in the amount of $7,500, and $1,000.00 to Opt In plaintiffs who testified in depositions);

  In re Lease Oil Antitrust Litig. (No. II), 186 F.R.D. 403, 449 (S.D. Tex. 1999) (approving awards

  of up to $10,000 per class representative); Camp v. The Progressive Corp. et al., No. 01- 2680,

  2004 U.S. Dist. LEXIS 19172 (E.D. La. Sept. 23, 2004) (approving service awards to the class

  representatives in the amount of $10,000 each).

  VII.    ATTORNEY’S FEES AND COSTS.

          Pursuant to 29 U.S.C. § 216(b), the Plaintiffs are entitled to an award of reasonable

  attorneys’ fees and expenses. In cases involving a fee-shifting statute, the Supreme Court has

  expressed a preference that the Parties agree to the amount of the fee: “A request for attorney’s

  fees should not result in a second major litigation. Ideally, of course, litigants will settle the amount

  of a fee.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).




                                                     20
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 23 of 27 PageID #: 764



          Here, Plaintiffs’ Counsel negotiated its attorneys’ fees not be based on a percentage of the

  fund, but rather fees and costs were separately negotiated based on Plaintiffs’ Counsel’s lodestar

  in this litigation. The fee agreed to by the parties is less than Plaintiffs’ Counsel’s “lodestar” fees.

  “The lodestar is calculated by multiplying the number of hours an attorney reasonably spent on

  the case by an appropriate hourly rate, which is the market rate in the community for this work."

  Black v. SettlePou, PC, 732 F.3d 492, 502 (5th Cir. 2013) (citations omitted). There is a strong

  presumption that the lodestar is a reasonable amount. Perdue v. Kenny A., 559 U.S. 542, 552, 130

  S. Ct. 1662, 176 L. Ed 2d 494 (2010).

          After the Court determines the lodestar, the Court must determine whether it should be

  adjusted based on the circumstances of the case and the factors enumerated in Johnson v. Ga.

  Highway Express, Inc., 488 F.2d 714, 717-18 (5th Cir. 1974), abrogated on other grounds by

  Blanchard v. Bergeron, 489 U.S. 87, 109 S. Ct. 939, 103 L. Ed. 2d 67 (1988).4 The application of

  the Johnson factors to this case supports the reasonableness of the attorneys’ fees sought in this

  case.

          Plaintiffs’ counsel—experienced labor and employment lawyers—dedicated a substantial

  amount of effort, time and labor to this case. (Ex. 4, Plaintiffs’ Counsel Declaration). Named

  Plaintiff filed this case in October 2017, and since this lawsuit’s inception, the litigation has been

  hotly contested every step of the way. Defendant strongly disputed liability, asserted multiple

  defenses throughout the litigation, and even sought to have the action dismissed. The parties



  4
    The factors set forth in Johnson are: (1) the time and labor required, [*4] (2) the novelty and
  difficulty of the questions, (3) the skill required to perform the legal service properly, (4) the
  preclusion of other employment by the attorney due to acceptance of the case, (5) the customary
  fee, (6) whether the fee is fixed or contingent, (7) time limitations imposed by the client or the
  circumstances, (8) the amount involved and the results obtained, (9) the experience, reputation,
  and ability of the attorneys, (10) the "undesirability" of the case, (11) the nature and length of the
  professional relationship with the client, and (12) awards in similar cases.
                                                    21
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 24 of 27 PageID #: 765



  fought very strongly and conducted extensive briefing over key motions, such as, Defendants

  Motion to Dismiss, Plaintiff’s Motion for Conditional Certification, and Plaintiffs’ Motion for

  Equitable Tolling. (See Dkt. Nos. 10, 22 and 27). Defendant took the depositions of the Named

  Plaintiff and Opt In Plaintiff McMullen, which required Plaintiffs’ Counsel to travel from Boca

  Raton, Florida to Dallas, Texas, and Portland, Oregon, respectively. The parties also served

  interrogatories and requests for production.      Throughout the discovery process, over 2,500

  documents were produced.

         After incurring significant expense, the parties attempted mediation of this case on January

  16, 2019 before incurring additional costs on second phase discovery. While post-notice mediation

  after the collective is defined in FLSA cases is frequently productive, in this case, the parties were

  unable to reach a settlement. The parties began preparation for potentially 20 depositions of Opt

  Ins and supervisors, as well as Defendant’s corporate representative depositions. Seeing the

  significant work ahead, the parties continued their efforts at resolution, and were able to reach a

  settlement.

         Here, the Parties separately negotiated Plaintiffs’ Counsel fees of $215,000.00 as attorneys’

  fees and an additional $24,900.00 to reimburse Plaintiffs’ Counsel’s out-of-pocket costs. Thus,

  the Court’s award of attorneys’ fees and costs will not reduce, diminish or otherwise compromise

  the $150,500.00 in separate payments to the Eligible Settlement Class Members. Rather, the

  attorneys’ fees and costs are above and beyond the amount to be paid to the Eligible Settlement

  Class Members, and were agreed upon after determining the backpay to the Plaintiff and opt-in

  Plaintiffs, such that their recoveries are not reduced due to the fees and costs incurred on their

  behalf. See Daniels v. Prod. Mgmt. Indus., LLC, 2018 U.S. Dist. LEXIS 76933, *10-11 (W.D. La.




                                                   22
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 25 of 27 PageID #: 766



  April 20, 2018) (approving attorney fees in FLSA case as reasonable where they are paid separate

  and apart from the damages to plaintiffs and do not otherwise reduce the payment to plaintiffs).

         The total lodestar to date for the work SLG performed representing the Eligible Settlement

  Class Members in this case is $234,911.00 for 484.1 hours of attorney and paralegal time spent

  prosecuting this case. Ex. 4, Plaintiffs’ Counsel Declaration. The following chart is a summary

  of the time and effort invested by Plaintiffs’ Counsel:

   Timekeeper                                 Rates                  Hours             Totals
   Gregg Shavitz                              $600                   26.4              $15,840.00
   Alan L. Quiles                             $550                   15.1              $8,305.00
   Camar R. Jones                             $520                   290.8             $151,216.00
   Christine Duignan                          $550                   98.6              $54,230.00
   Paralegals                                 $100                   53.2              $5,320.00
   Totals                                                            484.1             $234,911.00

         This reflects the time actually spent, in the exercise of reasonable judgment by the lawyers

  and staff involved and is reflected in the detailed time records for each of the firms. The work

  undertaken represents the work addressed above in connection with the investigation and filing of

  the lawsuit, the work undertaken in conjunction with the discovery in the case and the work

  involved in negotiating and effectuating the settlement. As outlined above, the time and labor

  required in the prosecution of this case was substantial, considering the history of this case.

         The hourly rates Plaintiffs’ counsel seeks are reasonable considering SLG’s expertise and

  familiarity and experience in FLSA collective action litigation. Ex. 4, Plaintiffs’ Counsel

  Declaration. Indeed, these rates have been approved in this District. See Halleen, 2018 U.S. Dist.

  LEXIS 214015 at *16. "The lodestar . . . is presumptively reasonable and should be modified only

  in exceptional cases." Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir.1993). Accordingly, Plaintiffs’

  request for attorneys’ fees and costs should be approved. Detailed, reasonable, and necessary

  billing entries will be made available to the Court in camera should the Court so request. Plaintiffs’


                                                   23
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 26 of 27 PageID #: 767



  counsel’s request for payment of fees in the amount of $215,000.00 represents a negative

  multiplier of .91. Given the risks presented by this Lawsuit and the results obtained, the fee

  requested is decidedly reasonable. Based on our experience, we also expect that there will be

  significant future time spent by Plaintiffs’ counsel in administering the claims process and the

  settlement, resolving issues with the Settlement Claims Administrator and Defendants’ counsel,

  and speaking with Eligible Class Members about the administration and the Settlement, bringing

  the multiplier even further below 1. So, the time worked in the case alone demonstrates the

  reasonableness of the fee and expenses requested as part of the Settlement Agreement. Defendants

  do not oppose the amount of attorneys’ fees and costs as set forth in the Parties’ Agreement.

         In addition to the attorneys’ fees sought above, Plaintiffs’ Counsel seeks reimbursement of

  its out-of-pocket expenses in the amount of $24,000.00 in satisfaction of the $24,900.45 actually

  incurred. Like the attorneys’ fee award, the amount sought is less than the costs and expenses

  actually incurred and anticipated in this litigation. Plaintiffs’ Counsel’s actual out-of-pocket costs

  and expenses are summarized in the chart below:

   Expense                                                                               Amount

   Filing and Court Fees (including pro hac vice applications for Camar R. Jones, $600.00
   Esq. and Gregg I. Shavitz, Esq.)

   Service of Process                                                                    $91.84

   Court Reporter and Deposition Transcripts                                             $897.00

   Travel (including flights, ground transportation, parking and mileage) for $2,964.37
   Mediation and Depositions

   Hotel accommodations for Depositions and Mediation                                    $2,163.69

   Postage/Courier                                                                       $211.55

   Notice Administration – Rust Consulting, Inc.                                         $13,000.00


                                                   24
Case 4:17-cv-00770-ALM-KPJ Document 72 Filed 04/25/19 Page 27 of 27 PageID #: 768



    Plaintiffs’ Portion of Mediator Fee                                                  $4,972.00

    Total                                                                                $24,900.45


            The expenses incurred in the prosecution of this case are reflected on the books and records

   of Plaintiffs’ counsel, which are summarized in the Plaintiffs’ Counsel’s Declaration attached as

   Ex. 4. The costs described are accurate regarding all the expenses incurred; and constitute hard,

   out-of-pocket monetary expenses from the beginning of the case.

   VIII. CONCLUSION

            The Settlement is fair and reasonable, and parties respectfully request the Court approve

   the Stipulation and Settlement Agreement, and enter the requested Stipulated Judgment.

            WHEREFORE, the Parties pray the Court approve the Settlement as requested, and enter

   a Stipulated Judgment directing consummation of the Settlement Agreement and dismiss the case

   with prejudice.

   Respectfully submitted this 25th day of April, 2019.

By: s/ Camar R. Jones                              By: s/ John B. Brown
   Alan L. Quiles                                     John B. Brown
   SBN: 24075418                                      SBN: 00793412
   E-Mail: aquiles@shavitzlaw.com                     E-mail: john.brown@ogletreedeakins.com
   Gregg I. Shavitz (pro hac vice approved)           OGLETREE, DEAKINS, NASH, SMOAK &
   E-mail: gshavitz@shavitzlaw.com                    STEWART, P.C.
   Camar R. Jones (pro hac vice approved)             Preston Commons West 8117 Preston Road,
   E-mail: cjones@shavitzlaw.com                      Suite 500
   SHAVITZ LAW GROUP, P.A.                            Dallas, TX 75225
   951 Yamato Rd., Suite 985                          Telephone: (214) 987-3800
   Boca Raton, Florida 33431                          Facsimile: (214) 987-3927
   Telephone: (561) 447-8888
   Facsimile: (561) 447-8831                           Attorneys for Defendant

   Attorneys for Plaintiffs and the FLSA
   Collective




                                                    25
